NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-3063

                             KENNETH L. WOODWORTH,

                                                      Petitioner,

                                           v.

                            DEPARTMENT OF THE NAVY,

                                                      Respondent.


       Frank DeMelfi, Melville Johnson, P.C., of Atlanta, Georgia, argued for petitioner.
With him on the brief was Christopher D. Vaughn.

       Hillary A. Stern, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Michael F. Hertz, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-3063


                            KENNETH L. WOODWORTH,

                                                     Petitioner,

                                          v.

                           DEPARTMENT OF THE NAVY,

                                                     Respondent.




                                   Judgment


ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            SE1221040166-B-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, MAYER, and PROST, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED July 22, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk